Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimants for a two-week period upon the ground that they had temporarily withdrawn from the labor market during that period. All claimants were members of a union which had a contract with the employer covering the period involved. The contract provided that the company might shut down its plant for a two weeks’ vacation period providing the company gave the employees thirty days’ prior notice of its intention to shut down. Such notice was given with the conditional possibility that some of the employees might be able to work the second week if “ management can make satisfactory production arrangements ”. The company could not find an adequate number of employees who were willing to work the second week to provide “ satisfactory production ” and the plant remained closed for the full two-week period except for maintenance employees and those taking inventory. Some of the claimants received vacation pay for part of the time and some of them none, in accordance with their seniority and the terms of the union contract. The only fair construction of the contract is that *1082the union, on behalf of all of its members, consented that the plant be closed during the period involved, constituting a temporary, voluntary withdrawal of the union members from the labor market. There is no substantial or material distinction between this case and Matter of Naylor (Shuron Opt. Go.— Oorsi) (281 App. Div. 721, affd. 306 N. Y. 794). There is no unlawful waiver of benefits, as urged by appellants, because under the circumstances no benefits had accrued under the statute which might be waived. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Zeller, JJ.